—Proceeding pursuant to CPLR article 78 to review a determination of respondents dated February 1, 1983, which, after a hearing, dismissed petitioner from his position as a school custodian.
Determination confirmed and proceeding dismissed on the merits, with costs.
There is substantial evidence to support the findings of the hearing officer as well as the determination of the Board of Education of the Nanuet Union Free School District (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). The penalty of dismissal is not disproportionate to petitioner’s misconduct (see Matter of Ronkese v Board of Educ., 82 AD2d 1011; Matter of Pell v Board of Educ., 34 NY2d 222). Weinstein, J. P., Brown, Rubin and Eiber, JJ., concur.